Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 10.880,070, Delaney hereinafter) in view of Padmanabhan et al. (US 2019/0238525, Padmanabhan hereinafter) .


As to claim 1, Delaney teaches a method of maintaining a distributed ledger at a client node (e.g., see abstract, “a first computing device implemented in a vehicle that is a first node of a distributed blockchain ledger network”, “maintain a first instance of a distributed blockchain ledger and “the processor 114 may be configured to maintain an instance of a distributed blockchain ledger” in col. 7, lines 18-25, see FIG. 1), comprising: 
  	storing a distributed ledger defining a plurality of records (e.g., col. 4, lines 26-45, col. 7, lines 18-25,  “the record based on a consensus received from the other nodes”, “to maintain the second data in the instance of the second distributed blockchain ledger” in col. 8, lines 36-80); 
 	storing (i) a local voting (e.g., “consensus message (e.g., a consensus vote)” coupled with  “to write a record including the data”) corresponding to the client node, and (ii) respective remote voting  (e.g., another “consensus message (e.g., a consensus vote) “ coupled with “receive data “) for a plurality of remote client nodes (e.g., col. 7, lines 18-49,  “The processor 114 may be configured to receive data (e.g., from another computing device 112, an offboard source”,  “The processor 114 may be configured to write a record including the data in the instance of the distributed blockchain ledger”,  “determine whether the received records are valid, and forward a consensus message (e.g., a consensus vote) associated with the determined validity of the received record to the originating nodes” and  “the record based on a consensus received from the other nodes” , see fig. 6); 
 	obtaining a proposed update  (e.g., “a change of mode of operation “) to a record of the distributed ledger (e.g., col. 4, lines  46-67, “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”); 
 	generating a local vote to apply (e.g., col. 4, lines 46-67, “the mode of operation of the aircraft may remain the same until a data link is established between the aircraft and offboard computing devices such that consensus to validate may be reached “ and “determine whether the received records are valid, and forward a consensus message (e.g., 
 	receiving remote votes to apply (e.g., see FIG. 1,  col. 8, lines 36-67  , “The processor 114 may be configured to validate the second record based on a second consensus received from the other nodes.) 

 	However, Delaney does not explicitly teach the local voting weight , the remote voting weights , discard the proposed update; discard the proposed update and transmitting the local vote to the remote client nodes; and

 	Padmanabhan teaches  generating a local vote (e.g., one of “consensus”) to apply or discard (e.g., “TRANSACTION to be discarded “, “invalidated”) a proposed update (e.g., “to maintain synchronization”)  and transmitting the local vote to a remote client nodes (e.g., para 325, “recognizing the difference between pending transactions on the blockchain for which consensus has not yet been reached versus those validated transactions having consensus may therefore be considered as committed transactions to the blockchain. For example, where a pending transaction is submitted but never reaches consensus the virtual chain interface will handle the equivalent of a rollback transaction”,  “a "ROLLBACK" is a command that causes all data changes since the last BEGIN WORK or START a transaction broadcast to the blockchain participating nodes which is written to a block which is subsequently invalidated, truncated, or ignored, in favor of a different block (e.g., on the basis of consensus, proof of work, etc.) will result in the broadcast transaction being effectively nullified, and thus, the virtual chain interface 1405 tracks the status and reflects such a failed condition so as to maintain synchronization between the blockchain and the structured query requestor”); receiving remote votes to apply or discard  (e.g., “performing a rollback “) the proposed update from the remote client nodes (e.g., para 326, “information is returned to the user submitting a structured query that the query reads from, updates, or in some way affects a pending transaction. Upon submitting such a query, the user will be presented with information indicating that the transaction as been posted but is on pending commit” and “performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed” in para 358); determining whether to permit the proposed update based on (i) a local vote and a local voting weight (e.g., “a weighted vote”) , and (ii) the remote votes and a corresponding remote voting weights (para 126-129, “one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host”, ”a vote transmitted by the blockchain platform host”, see FIG. 4) ; and according to the determination, applying the proposed update to the distributed ledger (e.g., para 126-129, “the host validates, or receives validation of, the request to add the new block or transaction therein to the blockchain when a sum of the received weighted votes exceeds a threshold. Finally, at logic block 420 the host adds the validated new block or transaction therein to rollback operation so as to maintain synchronization” for  “participating node adds updated information to the blockchain” and “Nodes are weighted such that a "majority" may be obtained or denied based on the votes of one or more of the nodes participating in the private blockchain, that is, a majority may be obtained from less than all of the nodes participating in the blockchain” in para 127). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).

As to claim 2, Delaney teaches further wherein the proposed update is associated with a current one of a plurality of transaction types (e.g., col. 16, 35-56, “With respect to a particular node, by executing the transaction authentication engine software module 510, the processor may be configured to determine validity of data (e.g., uplink data or commands) intended for a particular destination computing device”). However , Delaney does not teach  the method further comprising: storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the transaction types; and performing the determination based on one of the local voting weight and the further local voting weights corresponding to the current transaction type associated with the proposed update. Padmanabhan teaches  storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions “, “The total weight, W, of the nodes in the consortium is equal to sum of the individual node weights, w.sub.1+w.sub.2+ . . . w.sub.n, where n is the number of nodes in the consortium. The weight, w, of any one member, or the ratio of w/W may or may not exceed a certain threshold, in one embodiment. Each node's weight is attributed to the respective node's vote. If the sum of the weights for the nodes that voted exceed a certain threshold, the transaction/new block is validated and added to the blockchain. In particular, the transaction/new block is added if the total weight, W, attributed to the votes meets or exceeds a threshold (e.g., a plurality, majority, supermajority, in terms of percentage of w/W, or absolute value for w, whatever is agreed upon by the consortium) to reach consensus for the blockchain” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).


As to claim 3, Delaney teaches further wherein the proposed update is associated with a current one of the set of values (col. 7, lines 18-49). However , Delaney does not teach the method further comprising: storing a plurality of further local voting weights, the local voting weight and vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions “, “The total weight, W, of the nodes in the consortium is equal to sum of the individual node weights, w.sub.1+w.sub.2+ . . . w.sub.n, where n is the number of nodes in the consortium. The weight, w, of any one member, or the ratio of w/W may or may not exceed a certain threshold, in one embodiment. Each node's weight is attributed to the respective node's vote. If the sum of the weights for the nodes that voted exceed a certain threshold, the transaction/new block is validated and added to the blockchain. In particular, the transaction/new block is added if the total weight, W, attributed to the votes meets or exceeds a threshold (e.g., a plurality, majority, supermajority, in terms of percentage of w/W, or absolute value for w, whatever is agreed upon by the consortium) to reach consensus for the blockchain” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).

  



As to claim 5, Delaney teaches further comprising, responsive to generating the proposed update, transmitting the proposed update to the remote client nodes (e.g., clo. 4, lines 45-67,  “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”, “the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes”, see FIG. 1).  
  

As to claim 6, Delaney teaches wherein obtaining the proposed update comprises receiving the proposed update from one of the remote client nodes (e.g., clo. 4, lines 45-67,  “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”, “the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes”, see FIG. 1).  
.  

a private blockchain” , “Community sidechains are useful where it is desirable to share data between two nodes of a blockchain, for instance, such as the ability to share medical information for a patient between a hospital and an insurance provider”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).


As to claim 8, Delaney does not  teach wherein generating the local vote further comprises: identifying a subset of the values affected by the proposed update; and based on the subset, determining whether to generate the local vote or a local blank vote.  However, Padmanabhan teaches wherein generating the local vote further comprises: identifying a subset of the values affected by the proposed update; and based on the subset, determining whether to generate the local vote or a local blank vote (e.g., para 127, “Nodes are weighted such that a "majority" may be obtained or denied based on the votes of one or more of the nodes participating in the private blockchain, that is, a majority may be obtained from less than all of the nodes 


As to claim 9, Delaney does not  teach storing a proposed update queue; responsive to obtaining the proposed update, placing the proposed update in the queue for synchronization with the remote client nodes; and dequeuing the proposed update and determining whether to permit the proposed update responsive to receiving remote votes from all of the remote clients.  However, Padmanabhan teaches further comprising: storing a proposed update queue (e.g.,  “new block “, “a data store “); responsive to obtaining the proposed update (e.g., para 125, “processing logic for a blockchain platform host receives a request to add a new block or transaction therein to a blockchain. The new block typically includes a number of transactions” and “a data store that associates each of the plurality of transaction types with one of the plurality of consensus protocols” in para 133), placing the proposed update in the queue (e.g., para 127, “a node can add a transaction to a new block of the blockchain, or before the new block including the transaction can be added to the blockchain, other nodes in the consortium vote on adding the transaction to the new block for the blockchain and/or adding the new block to the blockchain”) for synchronization with the remote client nodes (e.g., para 133, “obtaining the selected consensus protocol associated with the specified transaction type, responsive to the searching” for “synchronization with the blockchain, for instance, 



As to claim 10, Delaney does not  teach 18Agent Docket: P9267US00 when a missing remote vote from one of the remote clients is not received within a timeout period, maintaining the proposed update, the local vote and received remote votes in the queue for subsequent synchronization to the one of the remote clients.  However, Padmanabhan teaches when a missing remote vote from one of the remote clients is not received within a timeout period (e.g., “pending transactions on the blockchain for which consensus has not yet been reached”)  , maintaining the proposed update, the local vote and received remote votes in the queue for subsequent synchronization (e.g., “synchronization with the blockchain “) to the one of the remote clients (e.g., para 325,  “the virtual chain interface additionally handles synchronization with the blockchain, for 


As to claim 11, Delaney does not  teach 18Agent Docket: P9267US00 further comprising: prior to placing the proposed update in the queue, determining that the missing remote vote corresponds to a remote voting weight sufficient to alter the determination of whether to permit the proposed update.  However, Padmanabhan teaches prior to placing the proposed update in the queue, determining that the missing remote vote corresponds to a remote voting weight sufficient to alter the determination of whether to permit the proposed update (e.g., para 126-129, “the host receives from each of one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request 


As to claim 12, Delaney does not  teach 18Agent Docket: P9267US00 responsive to placing the proposed update in the queue, performing an initial determination of whether to permit the proposed update (e.g.,  based on (i) the local vote and the local voting weight, and (ii) the received remote votes and the corresponding remote voting weights; according to the initial determination, applying the proposed update to the distributed ledger or discarding the proposed update, and maintaining the proposed update in the queue; and responsive to receiving the missing remote vote, performing the determination of whether to permit the proposed update and, when the determination conflicts with the initial determination, reversing an outcome of the initial determination  .  However, Padmanabhan teaches responsive to placing the proposed update in the queue, performing an initial determination of whether to permit the proposed update based on (i) the local vote and the local voting weight, and (ii) the received remote votes and the corresponding remote voting weights (para 126-129, see FIG. 4); according to the initial determination, applying the proposed update to the distributed ledger or discarding the proposed update (e.g., the broadcast transaction being effectively nullified, and thus, the virtual chain interface 1405 tracks the status and reflects such a failed condition so as to maintain synchronization between the blockchain and the structured query requestor”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).




As to claim 13, see rejection of claim 1 above.  Delaney teaches further a computing device for implementing a client node of a distributed ledger, the computing device comprising:  a memory; a processor connected to the memory (see FIG. 1).

As to claim 14-24, see rejection of claims 2-12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivkind et al. “SYSTEM AND METHOD FOR VERIFYING AUTHENTICITY OF .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194